UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA,     )
                              )
          v.                  ) Criminal Action No. 09-135 (RWR)
                              )
IESHA NICOLE ARMSTRONG,       )
                              )
          Defendant.          )
______________________________)

                         MEMORANDUM ORDER

     Defendant Iesha Armstrong was convicted of bank robbery and

unlawful possession of a firearm by a convicted felon and was

sentenced to seven years in prison.   Armstrong now moves to

reduce her sentence.   Because Armstrong has not demonstrated

that she is entitled a reduction, her motion will be denied.

     Armstrong pled guilty to armed bank robbery, in violation

of 18 U.S.C. § 2113, and using, carrying, or possessing a

firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 922(g).   As part of her plea agreement

under Federal Rule of Criminal Procedure 11(c)(1)(C), the

government recommended a sentence of seven years.   Armstrong was

permitted under the terms of that plea agreement to withdraw her

plea if the court did not accept the recommended sentence.     On

May 28, 2010, Armstrong was sentenced to serve concurrent prison

terms of seven years followed by three years of supervised
                                - 2 -


release, and to pay $200 in special assessments and $8,350 in

restitution.

     Armstrong now moves to reduce her sentence from 84 months

to 60 months, explaining that her “life has changed drastically”

since being imprisoned and that she is “now mindful that the

choices that I make in life not only affect me, but my family

and others who love and care for me.”     Mot. for Sentence

Reduction at 1.    The United States opposes, arguing that none of

the bases for reducing a sentence under 18 U.S.C. § 3582(c) is

applicable.    Govt.’s Opp’n to Reduction in Sentence at 2.

Armstrong did not reply.

     “Under 18 U.S.C. § 3582(c) a court may modify a sentence

only in three circumstances: (1) on motion of the Bureau of

Prisons, (2) ‘to the extent otherwise expressly permitted by

statute or by Rule 35 of the Federal Rules of Criminal

Procedure,’ and (3) to reflect a post-sentence reduction in the

applicable sentencing guidelines.”      United States v. Morris, 116

F.3d 501, 504 (D.C. Cir. 1997) (quoting 18 U.S.C. § 3582(c)).

In turn, Rule 35 of the Federal Rules of Criminal Procedure

permits modification to correct an “arithmetical, technical, or

other clear error” within 14 days, or, upon motion from the

government, for “substantial assistance in investigating or

prosecuting another person.”    Fed. R. Crim. P. 35.
                                 - 3 -


     None of the conditions in § 3582(c) applies here.    The

Bureau of Prisons has not made a motion to modify Armstrong’s

sentence, nor has the government moved under Rule 35 to reduce

Armstrong’s sentence for substantial assistance.    This motion

comes more than 14 days after sentencing, and does not allege an

arithmetical, technical, or other clear error.    Armstrong also

does not allege that there has been a change in the applicable

sentencing guidelines that would justify reducing her sentence,

nor does she point to any other statutory basis for

modification.   While Armstrong’s efforts to improve her life are

admirable, there is no legal basis for reducing Armstrong’s

sentence.   Thus, it is hereby

     ORDERED that Armstrong’s motion [48] to reduce her sentence

be, and hereby is, DENIED.   It is further

     ORDERED the government’s motion [51] for an extension of

time to file a response be, and hereby is, GRANTED nunc pro

tunc.

     SIGNED this 13th day of January, 2014.



                                 ________/s/__________________
                                 RICHARD W. ROBERTS
                                 Chief Judge